Title: To George Washington from Cornet [John] White, 16 April 1778 [letter not found]
From: White, [John]
To: Washington, George

Letter not found: from Cornet [John] White, 16 April 1778. On 16 April, John Laurens wrote White: “His Excellency has received your Letter of this date giving information of the desertion of one of your Dragoons—as he will probably give intelligence of your Situation and Strength, as well as some account of the Radnor Picket, extraordinary vigilance should be used to frustrate any enterprise on the part of the Enemy, which might take place in consequence of Such intelligence. . . . Perhaps it wd be most prudent to move your quarters—if it can be done without inconvenience. P.S. I presume you have given notice to Col. [Henry Beekman] Livingston that he may likewise be on his guard” (DLC:GW).